Citation Nr: 1041003	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to compensable disability rating for the right 
ankle, rated as 10 percent disabling since August 2000 and 20 
percent disabling since April 2005.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1976 to September 
1977.  

These matters were last before the Board of Veterans' Appeals 
(Board) in March 2007, on appeal of an October 2001 rating 
decision of the Nashville, Tennessee Regional Office (RO).  The 
RO denied the claims and the Board remanded for additional 
development.  

The Veteran was scheduled to appear at a videoconference hearing 
before the Board in March 2003, but the claims file reflects that 
she withdrew her request for a Board hearing during a January 
2003 telephone conversation with a VA representative.  
Consequently, the request for a personal hearing is withdrawn.  
See 38 C.F.R. § 20.702(e) (2009).

The issue of entitlement to service connection for a psychiatric 
disorder, claimed as depression or posttraumatic stress disorder 
secondary to a military sexual trauma has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Since submitting an August 2000 claim for an increased 
disability evaluation, until April 2005, the record reflects that 
the Veteran's right ankle disability resulted in pain and 
instability without evidence of limitation of range of motion.

2.  In April 2005, the Veteran's right ankle range of motion was 
measured at zero (0) degrees of dorsiflexion and 69 degrees of 
plantar flexion. 

3.  The Veteran has a scar on her right ankle resulting from 
treatment of her in-service fracture; the scar is painful. 

4.  The Veteran's right ankle disability, alone, has not resulted 
in frequent periods of hospitalization or marked interference in 
employment.

5.  The Veteran's service-connected disability, without regard to 
age or other disabilities does not preclude her from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 degrees 
for a right ankle disability have not been met from August 15, 
2000 to April 29, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for a disability rating in excess of 20 degrees 
for a right ankle disability have not been met from April 29, 
2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for a schedular rating of 10 percent for a 
service-connected painful scar have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.73, Diagnostic 
Code 7804 (2009).

4. The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).

5.  The criteria for an award of TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After carefully reviewing the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in March 2001, prior to adjudication, which informed her 
of the requirements to establish a claim of entitlement to an 
increased evaluation.  In accordance with VCAA, the letter 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional notice was provided to 
the Veteran in letters dated August 2003 and January 2005. 

As noted above, the claims were remanded by the Board in March 
2007 for additional notice and development.  In regard to notice, 
the Board remanded the claims for the provision of notice to the 
Veteran in accordance with VCAA.  In April 2007, the Veteran was 
again advised of the requirements needed to establish a claim of 
entitlement to an increased evaluation as well as to TDIU.  The 
April 2007 letter also advised her, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as to how 
VA determines appropriate disability ratings and sets effective 
dates.  

Although the Veteran was not notified of the evidence necessary 
to establish a claim of entitlement to an increased evaluation 
under the specific diagnostic code assigned to her disability, 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board observes that the U.S. Court of Appeals for Veterans Claims 
(Court) subsequently held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   As such, the 
Board finds that the duty to notify has been met.

VA also has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, additional 
private and VA medical records have been added to the claims file 
in accordance with the Board's March 2007 remand.  Further in 
accordance with the 2007 remand, the Veteran's disability 
benefits records were obtained from the Social Security 
Administration (SSA).  There is no indication of any outstanding 
evidence in this case.  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  Pursuant to the 
2007 remand directives, the Veteran was afforded a January 2010 
VA examination to assess the severity of her ankle disability.

The Board finds that the above actions and development have been 
fulfilled in accordance with the 2007 remand.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  However, the 2007 remand also 
directed that the Veteran be contacted in order to confirm 
whether or not she desired hearing.  As noted above, a 
videoconference hearing before the Board was scheduled for March 
2003, but the Veteran withdrew her request in a January 2003 
telephone conversation.  She subsequently stated that she wished 
to have a hearing before a decision review officer, but she later 
cancelled that hearing.  In September 2004, the RO mailed her a 
letter requesting that she clarify whether or not she wished to 
have a hearing of any type.  The letter stated that she should 
respond within 60 days and that if she did not respond in that 
timeframe, "[VA] will think that you no longer wish to have a 
personal hearing."  The Veteran did not respond to the letter.

The Court of Appeals for Veterans Claims has held that, where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
However, it has also held that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens with no benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Here, the Board remanded in 2007 and directed that the RO/AMC 
contact the Veteran to confirm whether or not she desired a 
hearing.  The record does not reflect any such contact with the 
Veteran subsequent to the remand, but shows that such a letter 
was sent to her in September 2004 to which she did not respond.  

In summary, the claims file clearly reflects the Veteran's prior 
hearing cancellations, shows that the RO mailed her a letter to 
confirm whether or not she desired a hearing, and she has not 
since indicated that she wishes to have a hearing.  As the 
Veteran was advised that lack of response to the 2004 letter 
would be interpreted as a desire to have her appeal forwarded to 
the Board for disposition without a hearing, the Board finds that 
strict adherence to the 2007 remand (regarding the provision of a 
second letter asking for confirmation of hearing preference) 
would impose the burden of an additional delay without any 
benefit flowing to her as she has not, since cancelling her prior 
hearing dates, indicated any desire for a hearing.  Soyini, 1 
Vet. App. at 546.

Further, the Veteran has been given ample opportunity to present 
evidence and argument in support of her claims and, as noted in 
Soyini, the record here presents overwhelming evidence in support 
of the below decisions.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, any such 
error is harmless and does not prohibit consideration of the 
matter on the merits.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed" and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway, 353 F. 3d. 1369.  As the Board 
additionally finds that general due process considerations have 
been complied with by VA (see 38 C.F.R. § 3.103 (2009)), it will 
adjudicate the claims.

Increased Rating Claims 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under ordinary conditions of daily life, 
including employment, by comparing symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. § 
4.3.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran was granted entitlement to service connection for her 
right ankle disability in an April 1978 rating decision.  A non-
compensable disability rating was assigned, effective September 
1977.  In August 2000, she submitted a claim of entitlement to an 
increased disability rating.  An increase was denied in an 
October 2001 rating decision and the Veteran timely appealed.  In 
a July 2005 rating decision, the RO assigned a 10 percent rating 
effective August 2000 and a 20 percent rating effective April 
2005.  The Veteran contends that her ankle disability is more 
severe than reflected by these ratings and that it renders her 
unemployable.

The Veteran's service-connected right ankle disability, noted as 
status post fracture of the right medial malleolous, was assigned 
a 10 percent rating (effective August 2000) and a 20 percent 
rating (effective April 2005) under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides for a maximum rating of 20 percent for 
marked limitation of ankle motion; a 10 percent rating is 
applicable for a moderate limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

In evaluating range of motion values for the ankle, the Board 
notes that the normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).

As noted above, in August 2000, the Veteran filed a claim of 
entitlement to an increased disability rating for her right 
ankle.  In October 2000, she called VA to report that her right 
ankle was sore and showing an emergent suture that needed to be 
removed; an x-ray showed soft tissue swelling over the medial 
malleolous.  The Board notes that an earlier, July 2000, private 
treatment note reflects a diagnosis of cellulitis of the skin 
surrounding the emergent suture.  A November 2000 VA treatment 
note reflects resolving cellulitis over the right ankle.  She 
failed to appear for a December 2000 VA examination to assess the 
severity of her ankle disability.

In July 2001 she wrote to VA, stating that her right ankle 
frequently gives way, causing her to fall.

A May 2002 x-ray revealed avulsion fractures at the medial and 
lateral malleoli with overlaying soft tissue swelling.  The x-ray 
report notes that a focal radiolucency may have represented a 
drill hole related to prior collateral ligament repair.  A May 
2002 VA physician noted that the x-ray findings were equivalent 
to a severe ankle sprain, observed that the Veteran reported 
experiencing several ankle sprains over the last several years 
after a surgery to repair a fracture.  Physical therapy was 
advised.

One of the Veteran's former employers submitted an October 2002 
statement to VA indicating that she quit her job, explaining that 
she lacked transportation to get to and from work.

During an April 2005 physical therapy session, the Veteran's 
right ankle range of motion was measured at zero (0) degrees of 
dorsiflexion, 69 degrees of plantar flexion, 21 degrees of 
inversion, and eight (8) degrees of eversion.  A slightly 
antalgic gait, due to decreased weight bearing on the right lower 
extremity, was observed and the Veteran's history of right ankle 
instability was noted.

A May 2005 VA treatment note reflects that the Veteran reported 
her ankle disability had worsened.  In April 2005 she reported 
for treatment of chronic right ankle pain and instability that 
she contended caused her to fall approximately once a month; 
osteoarthritis was noted in a shoulder, elbows, hands, fingers, 
and knees, but not the right ankle.  She was advised to obtain a 
referral for physical therapy.  A June 2005 note indicates that 
she missed seven of 11 physical therapy appointments.

In July 2005, the Veteran reported for treatment of residuals of 
a fall she had sustained the prior week, claimed as due to her 
ankle.  The treatment note reflects that she stated she quit 
physical therapy because the treatment consisted of exercises 
that could be done at home.  She was referred to podiatry and x-
rays were ordered.  X-rays revealed small ossific fragments at 
the tip of the medial malleolus that were described as suggestive 
of a prior avulsion injury.  No fractures or acute abnormalities 
were noted; the diagnostic code reflects that no attention was 
needed.

The Veteran was noted to have pain upon palpation of the right 
ankle area and a pronated gait.  Pain medication was provided as 
well as a prescription for orthotics; use of ice and heat was 
advised.  The Veteran received a follow-up visit with VA in 
November 2006.  She reported experiencing multiple falls due to 
the right ankle disability.

In November 2006 she was observed by a private physician to have 
severe inversion of the right ankle with supination during 
ambulation.  She subsequently was fitted for an ankle foot 
orthotic device (AFO) that was installed in February 2007; she 
subsequently reported that the AFO was working.

The Veteran was seen for treatment of a fall that injured her 
right ankle in April 2007.  She reported that her orthotic 
devices stopped working so she stopped wearing them.  She was 
scheduled for x-rays of the ankle and advised to apply warm 
compresses and ice packs to the area.  X-rays did not reveal any 
evidence of fracture or dislocation; the joint space was noted to 
be normally preserved.  A small ossicle was seen adjacent to the 
tip of the fibula and there was a small calcaneal spur.  The 
results were described as showing a minor abnormality.

In July 2007, the Veteran was provided with special shoes to 
accommodate use of the right ankle AFO.  She again reported 
spraining her ankle ((about one (1) month prior)) and was 
diagnosed with an inversion sprain.

In November 2007, the Veteran received a physical examination in 
conjunction with her application for Social Security benefits.  
In regard to her right ankle, she was diagnosed with chronic 
right ankle pain.  However, the examiner noted that she had full 
range of motion.  In regard to all the impairments (right ankle, 
hands, elbow, and osteoarthritic pain in the back), the examiner 
stated that she retains the ability to lift or carry objects for 
up to a third of an eight (8) hour day (more if the weights of 
any carried objects were less than 10 pounds) could stand and 
walk, with breaks, for a daily total of two (2) hours, and could 
sit without restriction.

The Veteran wrote to VA in December 2007, stating that her 
orthotics were not providing adequate support.  In another 
December 2007 statement, she noted that her right ankle 
disability caused her to fall, resulting in injuries to other 
parts of her body.

A March 2008 SSA disability determination reflects that the 
Veteran became disabled in May 2004 with a primary disability 
diagnosis of rheumatoid arthritis and other inflammatory 
polyarthropathies and a secondary diagnosis of affective/mood 
disorders.  However, an April 2008 disability occupational 
consultant opined, that "a finding of "not disabled" appears 
to be in order."  The consultant observed that the Veteran's 
work history revealed sedentary or light, semi-skilled work as an 
auto parts examiner.  The report notes that the Veteran's 
disabilities (including those affecting her right ankle, back, 
knees, hips, elbows, hands and depression, hepatitis C, and 
scleroderma) are not severe.

A September 2008  VA treatment note reflects a diagnosis of right 
ankle inversion instability.

In October 2008, the Veteran again informed a VA physician that 
she experienced multiple falls due to her right ankle disability.  
She reported that current use of a brace and a cane were 
assisting her in ambulation.  However, in September 2009, she 
wrote to VA and stated that her right ankle disability caused her 
to fall approximately twice each month.

The Veteran was afforded a VA examination in January 2010.  The 
examiner noted review of the claims file and medical records and 
discussed the origin of the Veteran's right ankle disability to 
include all in-service treatment.  A report of the right ankle 
symptomatology notes pain, stiffness, instability, and giving way 
with daily (or several times weekly) episodes of dislocation or 
subluxation.  She was noted to be unable to stand for more than 
30 minutes and to be unable to walk for more than a few yards, 
but the examiner noted that the abilities to stand and walk were 
further limited by a non-service connected back condition.  Her 
gait was described as normal and she was not using any assistive 
devices to ambulate.  The examiner noted tenderness over her 
right ankle postsurgical scar; the scar was observed to be 
curvilinear, non-disfiguring, non-adherent, not restrictive of 
joint motion, and measuring 6 centimeters by a half centimeter.

The 2010 VA examiner measured the Veteran's right ankle range of 
motion at 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion with evidence of pain, but not additional limitation of 
range of motion, after repetitive movement.  There was no 
ankylosis of the joint and the examiner noted no muscle atrophy 
or x-ray documented arthritis.  He reported that, based on the 
Veteran's reports, there were no flare-ups and the condition was 
continuous.  X-rays showed an unchanged, moderate, chronic, 
likely posttraumatic, ligamentous change with inversion stress 
instability without any acute superimposed radiographic 
abnormality.  The examination report reflects that the Veteran 
identified multiple disabilities as being responsible for her 
unemployment.  She was diagnosed with residuals of a right ankle 
fracture with limited range of motion and instability.

After a review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent from the time the Veteran 
submitted her claim and against a rating in excess of 20 percent 
since April 2005.  As noted above, 20 percent is the maximum 
disability rating that may be assigned for loss of range of 
motion of the ankle under Diagnostic Code 5271; 20 percent is 
appropriate when there is marked limitation of motion and 10 
percent is appropriate when there is moderate limitation of 
motion.  The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.


The Veteran's right ankle was, between the date of her claim and 
April 2005, noted to be sore and to result in weakness causing 
the Veteran to experience repeated ankle sprains.  As the Veteran 
failed to appear for a December 2000 VA examination, no ranges of 
motion for the right ankle are available during the August 2000 
to April 2005 time period.  Range of motion was earlier, in 1977, 
measured at 10 degrees dorsiflexion and 30 degrees plantar 
flexion; based on the Veteran's subjective complaints, in July 
2005 the RO increased the disability rating to 10 percent 
effective August 2000.  As there is no medical evidence 
supporting, and the Veteran did not complain of, "marked" 
limitation of motion during the August 2000 to April 2005 time 
period, the Board finds that the 10 percent rating is, based on 
evaluation of the Veteran's complaints and review of her 
treatment records, appropriate.

As noted, normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  In April 2005, the Veteran's right 
ankle motion was measured at zero (0) degrees of dorsiflexion and 
69 degrees of plantar flexion.  She was subsequently treated for 
multiple ankle sprains, reported falling due to her right ankle 
disability, and was fitted with an AFO.  A November 2007 SSA 
examiner noted that she had full range of motion in the right 
ankle.  The 2010 VA examiner noted range of motion at 10 degrees 
of dorsiflexion and 35 degrees of plantar flexion.  As the 
Veteran is receiving the maximum schedular rating for limitation 
of motion of the right ankle since April 2005, there is no basis 
for a rating greater than 20 percent based on limitation of 
motion due to any functional loss.  Johnston v. Brown, 10 Vet. 
App. 80 (1997). Notwithstanding the foregoing, the 2010 VA 
examination report reflects the examiner's finding that joint 
function of the right ankle was not additionally limited by 
fatigue, weakness and incoordination after repetitive use.

The Board has also considered other Diagnostic Codes for rating 
the service-connected status post fracture of the right medial 
malleolous, but they do not provide a method for assigning a 
higher initial rating.  Medical records do not contain any 
diagnosis of ankylosis (as supported by the fact that all 
examinations referenced above demonstrate a range of motion, 
albeit reduced).  Thus, an initial rating in excess of 20 percent 
under Diagnostic Code 5270--the diagnostic code used to evaluate 
ankylosis of the ankle--is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2009).

Other Diagnostic Codes that are also applicable to this case 
include Diagnostic Code 5010, arthritis that is due to trauma and 
substantiated by x-rays and rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010 (2008).  
Diagnostic Code 5003, which affords a 10 percent evaluation for 
each major joint affected percent evaluation for degenerative 
arthritis established by X-ray findings productive of limited 
motion where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  

In this case, limitation of motion is compensable, so application 
of that Code would not avail the Veteran of a higher rating.  
Regardless, x-rays of the right ankle have not resulted in a 
diagnosis of arthritis during the appellate period.  In addition, 
Diagnostic Codes 5272-5274 are not for application because there 
is no evidence of subastragalar or tarsal joint ankylosis, os 
calcis or astragalus malunion, or an astragalectomy; regardless, 
those Codes do not offer schedular ratings in excess of 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272- 5274 
(2009).

In reaching the above conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, before or after April 2005, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56. 

However, the Board observes that the 2010 examiner also noted 
that the Veteran has a painful postsurgical scar.  The scar was 
specifically described as curvilinear, non-disfiguring, non-
adherent, not restrictive of joint motion, and measuring 6 
centimeters by a half centimeter.

During the pendency of the appeal, the applicable rating criteria 
for scars disorders, found at 38 C.F.R. § 4.118, were amended 
twice: effective August 2002 and effective October 2008.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal process 
has been concluded, the version most favorable to the Veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
Board will compare the versions of the law in effect since August 
2000, the date of the Veteran's claim, to establish service 
connection for the scar.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective prior to 
the August 2002 amendments, a maximum 10 percent rating is 
available for superficial, poorly nourished scars, with repeated 
ulceration and a 10 percent rating may be assigned for scars 
which are superficial, tender, and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  

After August 2002, but prior to the October 2008 amendments, 
Diagnostic Code 7804 provided a 10 percent rating for scars that 
are superficial and painful upon examination.  Unlike the present 
criteria, there was no limitation on awarding separate ratings 
for each painful scar.  

As the Veteran has only one painful scar, the change in 
regulations does not affect the disability rating that may be 
assigned for her skin disability.  A single 10 percent disability 
rating is warranted under any of the versions of the law 
effective during the appellate period.  As the scar has not been 
noted to affect ankle motion, it is not correlated to the 
limitation of motion of the Veteran's ankle disability and thus a 
separate rating does not violate 38 C.F.R. § 4.14.  Therefore, 
the Board finds that a separate 10 percent disability rating for 
the painful scar is warranted.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The Veteran has not required frequent hospitalizations for her 
right ankle disability.  Although she has alleged that this 
disability affects her employment, her statements to examiners, 
the report from the April 2008 disability occupational 
consultant, and the October 2002 statement from a former 
employer, reflect that multiple disabilities and/or 
transportation difficulties have a collaborative effect on her 
employment.  Although the record reflects that the right ankle 
symptoms may play a role in the impact to her occupational 
functioning, that impact is contemplated by his schedular 
disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  In sum, there is no indication 
that the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.  38 C.F.R. § 
3.321(b)(1) (2009).

Entitlement to TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU), there must be an impairment so severe that it 
is impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a right ankle 
disability that is rated as 20 percent disabling and, herein, for 
a painful scar that is 10 percent disabling.  Thus, she does not 
meet the schedular criteria for consideration of unemployability 
under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are 
to be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation.  As such, the Board must determine 
whether the Veteran is unemployable by reason of service-
connected disabilities.

The record reflects that the Veteran has contended that she is 
unable to work due to an inability to support her weight on her 
right ankle.  However, one of her former employers submitted an 
October 2002 statement to VA indicating that she quit her job due 
to a lack of transportation to get to and from work.

A November 2007 Social Security examiner stated that she had 
impairments including the right ankle disability as well as 
disabilities in the hands, elbow, and back.  The examiner stated 
that she retains the ability to lift or carry objects for up to a 
third of an eight (8) hour day (more if the weights of any 
carried objects were less than 10 pounds) could stand and walk, 
with breaks, for a daily total of two (2) hours, and could sit 
without restriction.

An April 2008 disability occupational consultant opined that the 
Veteran's work history revealed sedentary or light, semi-skilled 
work as an auto parts examiner, which could be continued since 
her disabilities -the service-connected right ankle as well as 
non-service connected conditions of the back, knees, hips, 
elbows, and hands as well as depression, hepatitis C, and 
scleroderma- were not severe.

The January 2010 VA examiner noted that her abilities to stand 
and walk were not limited just by her right ankle disability, but 
also by a non-service connected back condition.  The examination 
report reflects that the Veteran identified multiple disabilities 
as being responsible for her unemployment.  

As discussed above, the Veteran does not meet the criteria for 
application of schedular TDIU criteria.  However, she is service-
connected for a right ankle disability and has contended that it 
renders her unemployable.  However, here the preponderance of the 
evidence is against a finding that her service-connected 
disability, alone, precludes her from obtaining and maintaining 
all forms of substantially gainful employment.  

The record reflects that the Veteran experiences multiple 
disabilities that affect her employability.  No physician has 
stated that she is unemployable by reason of her service-
connected right ankle disability.  Further, the opinions of the 
November 2007 and April 2008 disability examiners indicate that 
she is not precluded from employment even when all (service-
connected and non-service-connected) impairments, mental and 
physical, are considered in combination.  

Although the Veteran has stated that her ankle disability, alone, 
renders her unemployable, she also has informed health care 
providers that other conditions, in combination with the ankle 
disability, render her unemployable.  In regard to these 
conflicting statements from the Veteran, the Board notes that, 
although it cannot ignore her testimony, her personal interests 
can affect the credibility of the evidence.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1999).

In rendering this decision, the Board has, pursuant to 38 C.F.R. 
§§ 3.341, 4.16, 4.19, also considered the Veteran's level of 
education, special training, and previous work experience; the 
Board notes that consideration cannot be given to his age or to 
the impairment caused by non-service-connected disabilities.  Id.  
The April 2008 disability occupational consultant opined that the 
Veteran's work history revealed sedentary or light work and that 
her current conditions did not preclude further performance of 
sedentary or light work.  That opinion is supported by the 
functional capacity findings noted by the November 2007 examiner.  
As such, the Board finds that her single service-connected 
disability, viewed in light of her previous work experience, does 
not render her unable secure and follow substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

As the preponderance of the evidence is against a finding that 
the Veteran is unemployable solely as the result of her service-
connected disability, the Board finds that entitlement to a total 
disability rating based on individual unemployability, on a 
schedular or extraschedular basis, is not warranted.


In making this determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

A disability rating in excess of 10 percent, prior to April 2005, 
is denied.

A disability rating in excess of 20 percent, from April 2005, is 
denied.

A disability rating of 10 percent for a painful postsurgical scar 
of the right ankle is granted. 

A total disability rating based on individual unemployability 
(TDIU) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


